Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the specifications filed 09/29/2021 is fully considered and in entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “wherein the plurality of petals are in said first state, said tip region and said base region are out of plane with respect to each other,” as recited in claim 1 lines 21-22 must be shown or the feature(s) canceled from the claim(s).  Currently, no embodiment of the applicant is shown to comprise an arcuate slit in addition to a tip region and the base region are out of plane with respect to each other. Similar issue with claims 5,10, 15 and 21-24.  

Therefore, the limitations “a bubble attached to the tip region,” as recited in claim 7 line 1 must be shown or the feature(s) canceled from the claim(s).  Currently, no embodiment of the applicant is shown to comprise an arcuate slit in addition to a tip region and the base region are out of plane with respect to each other as recited in parent claim 1 in addition, to a bubble attached to the tip region as recited in claim 7. Similar issue with claim 18.
No new matter should be entered. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 objected to because of the following informalities:  Claim 22 recites the limitations “additional slits” in line 2.  Amend to limitations to read --additional slit--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5,6,10,15-17,21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,017,002) in view of Sarbo (US 2003/0146231 A1) and further in view Bendor (US 2007/0215632 A1).

Referring to claims 1, 6, 10 and 15.  Doyle discloses a container (10; Figure 1), comprising; 
a diaphragm (14; Figure 1) including a plurality of substantially linear slits (24), the linear slits defining a plurality of petals (portions between members 24; Figure 3), wherein adjacent petals (each corner) are separated from one another by at least one of the linear slits (24), the plurality of petals (portions between members 24; Figure 3) each having a pair of side edges (sides forming slit 24) each formed by at least one of the linear slits (24), the plurality of petals (portions between members 24) each comprising;
a base region (connected base portions of portions between members 24 or portion 34 in Figure 7) at least partially connected to a diaphragm (14),
a tip (corner tip of petals) region distal to said base region (rear portions of petals), the tip region of said plurality of petals cooperating to define an aperture (at center cross-section of 24) towards a center region of said diaphragm (14), the aperture 
wherein said diaphragm (14) is a deflectable material (Col. 1 lines 37-42);
wherein said aperture (at center cross-section of 24) has a larger size in said second state (enlarging of the aperture during pass though of wipes) than said first state, and
wherein said base region (rear portions of petals) of at least one of said plurality of petals comprises a substantially linear slit  (see linear slits at base ends of 24; Figure 3) to facilitate deflection of said diaphragm (14).

Doyle does not specifically disclose the base region of at least one of said plurality of petals comprises a substantially arcuate slit to facilitate deflection of said diaphragm.

Sarbo discloses a dispenser container (10; Figure 4) wherein the base region (region of 20 near 30; Figure 4) of at least one of said plurality of petals comprises a substantially arcuate slit to (slit 30) facilitate deflection of said diaphragm (top cover 20 of dispenser), each of the substantially arcuate slit (slit 30 at opposite sides) connects to at least one liner slit (22).



Doyle in view of Sarbo do not disclose wherein the plurality of petals are in said first state, said tip region and said base region are out of plane with respect to each other such that said tip region is in an elevated position with respect to said base region or said tip region is in an inferior position.

Bendor discloses an aperture for dispensing wipes (Figure 3) wherein a plurality of petals (4) are in said first state (Figure 7), said tip region (tips of 4) and said base region (base region connecting to petals 4; Figure 7) are out of plane with respect to each other (Figure 7) such that said tip region (tips of 4) is in an elevated position (inclined upwards) with respect to said base region or said tip region is in an inferior position (see petal configuration in Figure 7).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Doyle in view of Sarbo to have included the tip region and said base region as being out of plane with respect to each other as taught by Bendor because elevated tips of the petals would allow easier 

Referring to claim 5.  Bendor discloses an aperture for dispensing wipes (Figure 3), wherein each of said plurality of petals (4; Figure 3) further comprise a central region (central region between petals 4; Figure 3) between said base region (outside base edge portion of 4) and said tip region (tip portion of 4), wherein said tip region (tip portion of 4) is out of plane with respect to at least one of said base region and said central region  (see Figure 7; wherein the tip portion is out of plane with respect to base portion of 4).

Referring to claim 16.  Doyle in view of Sarbo do not disclose the opening includes a widened portion of at least one substantially linear slit.

Bendor discloses a wipe dispenser (Figure 3) wherein the opening (1; Figure 3) includes a widened portion (widening portion between petals 4; Figure 3) of at least one substantially linear slit (extending between petals 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Doyle in view of Sarbo to have included a widened portion of at least one substantially linear slit as taught by Bendor because a widened portion of at least one substantially linear slit would for easier removal of sheets from the dispenser.

Referring to claims 17.  Sarbo discloses a dispenser container (10; Figure 4) the substantially linear slit (a portion of slit 30) and an additional substantially linear slit (22) intersect each other at a point other than at the center of the diaphragm (see Figure 4).

Referring to claim 21. Sarbo discloses a dispenser container (10; Figure 4) wherein each of said substantially arcuately shaped slit (arcuate slits 30 disposed on the right and left side of linear slit 22; Figure 4) includes a first arcuately shaped slit (right 30) disposed within the base region (region of 20 near 30; Figure 4) of a first of the plurality of petals, and a second substantially arcuately shaped slit (left 30) disposed within the base region (region of 20 near 30; Figure 4) of a second of the plurality of petals.

Referring to claim 22. Sarbo discloses a dispenser container (10; Figure 4) wherein said first substantially arcuately shaped additional slits (right 30) is disposed on a first side of said diaphragm (right side of 20), and said second substantially arcuately shaped additional slits (left 30) is disposed on a second side of said diaphragm (left side of 20), wherein said second side of said diaphragm is opposite said first side (see configuration in Figure 4).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,017,002) in view of Sarbo (US 2003/0146231 A1) in view of Bendor (US 2007/0215632 A1) and further in view of Placik (US 6,412,656).

Referring to claim 7.  Doyle in view of Sarbo and Bendor do not disclose a bubble attached to the tip region of a petal.
Placik discloses a moistened wipe dispenser (Figure 1) wherein a bubble (20) is attached to the tip region of a petal (40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Doyle in view of Sarbo and Bendor to have included a bubble (40) attached to the tip region of a petal as taught by Placik because the bubble would aid in retaining access moisture from the wipes during dispensing.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,017,002) in view of Sarbo (US 2003/0146231 A1) in view of Bendor (US 2007/0215632 A1) and further in view of Castela (US 9,487,340).

Referring to claims 8 and 13.  Doyle in view of Sarbo and Bendor do not disclose wherein a tip in the tip region is covered with a polymer.
Castela discloses tissue box wherein the slit is made from a polymer material. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Doyle in view of Sarbo and Bendor to have included a tip in the tip region is covered with a polymer as taught by Castela because a polymer material would allow improved wear characteristics of the slit.

s 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,017,002) in view of Sarbo (US 2003/0146231 A1) in view of Bendor (US 2007/0215632 A1) and further in view of Vlahakis (US 5,908,138).

Referring to claims 9 and 14.  Doyle in view of Sarbo and Bendor do not disclose wherein a tip in the tip region is rounded. 
Vlahakis discloses a dispensing lid wherein the tip in the tip region is rounded. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Doyle in view of Sarbo and Bendor to have included a tip in the tip region as being rounded as taught by Vlahakis because the tips of region would not catch on the product being extracted.



Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,017,002) in view of Sarbo (US 2003/0146231 A1) in view of Bendor (US 2007/0215632 A1) and further in view of Placik (US 6,412,656).

Referring to claims 18.  Doyle in view of Sarbo and  Bendor do not disclose a bubble attached to the tip region of a petal.
Placik discloses a moistened wipe dispenser (Figure 1) wherein a bubble (20) is attached to the tip region of a petal (40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Doyle in view of Sarbo and  .

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,017,002) in view of Sarbo (US 2003/0146231 A1) in view of Bendor (US 2007/0215632 A1) and further in view of Castela (US 9,487,340).

Referring to claim 19.  Doyle in view of Sarbo and Bendor do not disclose wherein a tip in the tip region is covered with a polymer.
Castela discloses tissue box wherein the slit is made from a polymer material. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Doyle in view of Sarbo and  Bendor to have included a tip in the tip region is covered with a polymer as taught by Castela because a polymer material would allow improved wear characteristics of the slit.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 4,017,002) in view of Sarbo (US 2003/0146231 A1) in view of Bendor (US 2007/0215632 A1) and further in view of Vlahakis (US 5,908,138).

Referring to claims 20.  Doyle in view of Sarbo and Bendor do not disclose wherein a tip in the tip region is rounded. 
Vlahakis discloses a dispensing lid wherein the tip in the tip region is rounded. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Doyle in view of Sarbo and  Bendor to have included a tip in the tip region as being rounded as taught by Vlahakis because the tips of region would not catch on the product being extracted.

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant drawings do not show the claimed elements in a single embodiment of the applicant.

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered and they are persuasive.  Applicant’s amended claims are now rejected in view of a new combination of references, wherein the reference of Bendor (US 2007/0215632 A1) is incorporated to disclose the tips of petals are disposed out of plane with the base region of the diaphragm.  
It is to be noted, the drawing objections above indicate that no embodiment of the Applicant’s drawings show arcuate slits disposed in the diaphragm and comprising the tips of petals as being positioned out of plane with the base region of the diaphragm.  It is required the applicant provide drawings of structural element as claimed and additionally, provide support in the original filed specifications wherein a single embodiment is cited to comprising all of the claimed elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651